DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 25 February 2022. Claims 1 - 5, 7 - 13 and 15 - 22 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a training module configured to train”, “a detection module configured to parse”, “a classification module configured to classify”, “an alignment module configured to align”, “a masking module configured to determine” and “a normalized exponential function classifier configured to classify” in claims 10, 12, 13 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 5 - 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 25 February 2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 3, 5, 6 and 8 under 35 U.S.C. 102(a)(1) are hereby withdrawn in view of the amendments and remarks received 25 February 2022 and the Examiner’s Amendment included herein below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 4, 7 and 9 - 20 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 25 February 2022 and the Examiner’s Amendment included herein below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John J. Ignatowski (Reg. No. 36,555) on 03 June 2022.

The application has been amended as follows: 

-	Replace Claim 1 with:
--A method for detecting change in a pair of sequential images, the method comprising:
generating a training set having a plurality of pairs of images, wherein the training set includes at least one pair of non-matching images both known to have a differing region within a field of view; 
training a feature descriptor to generate a feature map based on the training set, wherein:
	the feature map identifying similarities and changes in a plurality of pairs of input images; 
	the feature descriptor is trained using a convolutional neural network; 
the convolutional neural network has a single branch; and 
the convolutional neural network includes at least one first convolutional bank, a pooling layer, a second convolutional bank, a fully connected convolutional layer, a rectified linear unit, a normalization layer, and at least one fully connected layer; 
training a classifier to classify the feature map between a match and non-match;  
parsing the pair of sequential images through the feature descriptor to generate an updated feature map; 
classifying the pair of sequential images based on a result of the parsing and the updated feature map;
assigning a matching probability and a non-matching probability to the pair of sequential images based on a result of parsing the pair of sequential images through the feature descriptor; 
comparing the matching probability with the non-matching probability of the pair of sequential images;
determining a degree of change of the pair of sequential images based on the comparing between the matching probability and the non-matching probability; and 
              displaying the degree of change to a user of a display terminal.--.

-	Replace Claim 3 with:
--The method according to claim 1, wherein the classifying of the pair of sequential images is further based on the comparing of the matching probability with the non-matching probability.--.

	-	Replace Claim 4 with:
			--The method according to claim 1, further comprising:
aligning the pair of sequential images according to the field of view.--.

-	Replace Claim 10 with:
--A system for detecting change in a pair of sequential images, the system comprising:
an imaging sensor configured to capture the pair of sequential images;
a training module configured to train a feature descriptor to generate a feature map based on a training set received by the training module, wherein:
the training set includes at least one pair of matching images both known to have a same region within a field of view and at least one pair of non-matching images both known to have a differing region within the field of view;
the feature descriptor is trained using a convolutional neural network;
the convolutional neural network has a single branch; and 
the convolutional neural network includes at least one first convolutional bank, a pooling layer, a second convolutional bank, a fully connected convolutional layer, a rectified linear unit, a normalization layer, and at least one fully connected layer;
a detection module configured to parse the pair of sequential images through the feature descriptor to produce an updated feature map; 
a classification module configured to classify the pair of sequential images based on the updated feature map, wherein the classification module is further configured to: 
assign a matching probability and a non-matching probability to the pair of sequential images based on the updated feature map; and 
compare the matching probability with the non-probability of the pair of sequential images;
a masking module configured to determine a degree of change between the pair of sequential images based on the comparison between the matching probability and the non-matching probability; and 
a display terminal configured to display the degree of change with the pair of sequential images.--.

	-	Replace Claim 11 with:
--The system according to claim 10, wherein the classification of the pair of sequential images is further based on the comparison of the matching probability with the non-matching probability.--.

	-	Replace Claim 12 with:
			--The system according to claim 10, further including:
an alignment module configured to align the pair of sequential images according to a sensor field of view of the imaging sensor.--.

	-	Replace Claim 17 with:
--A method for detecting change in a pair of sequential images, the method comprising:
training a feature descriptor to generate a feature map based on a training set having a plurality of pairs of matching images and a plurality of pairs of non-matching images, wherein: 
each pair of the plurality of matching images is known to have a same region within a field of view; 
each pair of the plurality of non-matching images is known to have a differing region within the field of view; 
the feature descriptor is trained using a convolutional neural network; 
the convolutional neural network includes at least one first convolutional bank, a pooling layer, a second convolutional bank, a fully connected convolutional layer, a rectified linear unit, a normalization layer, and at least one fully connected layer; and 
the convolutional neural network has a single branch; 
capturing, with an imaging subsystem, a before image and an after image of the field of view; 
transforming the before image into a first array of patches and the after image into a second array of patches; 
determining a classification probability of each of a plurality of adjacent pairs of patches between the first array of patches and the second array of patches based on the feature map, wherein the determining the classification probability includes assigning a matching probability and a non-matching probability to each of the plurality of adjacent pairs of patches; 
identifying one or more pairs of patches among the plurality of adjacent pairs of patches that are dissimilar based on the classification probability; 
generating a mask based on the one or more pairs of patches identified as dissimilar; 
displaying the mask overlaid on the after image to a user on a display terminal; 
comparing the matching probability with the non-matching probability of each of the plurality of adjacent pairs of patches; 
determining a plurality of degrees of change of the plurality of adjacent pairs of patches based on the comparing between the matching probability with the non-matching probability of each of the plurality of adjacent pairs of patches; and 
displaying the plurality of degrees of change to the user on the display terminal.--.

	-	Replace Claim 21 with:
			--The method according to claim 17, further comprising:
classifying each of the plurality of adjacent pairs of patches based on the comparing of the matching probability with the non-matching probability of each of the plurality of adjacent pairs of patches.--.

	-	Replace Claim 22 with:
			--The method according to claim 17, further comprising:
aligning each of the plurality of adjacent pairs of patches according to the field of view.--.

Allowable Subject Matter
Claims 1 - 5, 7 - 13 and 15 - 22 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, detecting change in a pair of sequential images by training a feature descriptor to generate a feature map based on a training set, wherein the feature descriptor is trained using a convolutional neural network and the convolutional neural network has a single branch, assigning a matching probability and a non-matching probability to a pair of images based on the feature map, comparing the matching probability with the non-matching probability of the pair of images, determining a degree of change of the pair of images based on the comparing between the matching probability and the non-matching probability and displaying the degree of change on a display terminal. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. U.S. Patent No. 10,319,094; which is directed towards a system for analyzing images with a set of convolutional neural networks to detect changes to target objects based on the images, wherein a probability of change and/or a degree or quantification of change is output.
Jure Žbontar and Yann LeCun, “Computing the Stereo Matching Cost with a Convolutional Neural Network”, 2015 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pages 1592 - 1599; which is directed towards a method of training a convolutional neural network to predict how well two image patches match, wherein a good match probability and a bad match probability are output for input pairs of image patches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667